         Case 1:18-cr-00224-AJN Document 133 Filed 09/16/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
Septe                                                  Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 16, 2019

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        The Government respectfully writes at the Court’s direction to respond to defendant Ali
Sadr Hashemi Nejad’s request to modify his bail conditions. The parties conferred and reached
the following agreement for the Court’s consideration: (1) the defendant withdraws his request to
remove electronic monitoring; and (2) the parties move to extend the curfew to 10:00 p.m., in order
to accommodate later meetings between the defendant and counsel.


                                                       Respectfully submitted,
                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                                 by:         /s/
                                                       Michael Krouse / Jane Kim
                                                          Assistant United States Attorneys
                                                       Garrett Lynch
                                                          Special Assistant United States Attorney
                                                       (212) 637-2279 / 2038

cc: Defense Counsel (by ECF)
